          Case 2:11-cv-01809-APG-NJK Document 114 Filed 05/05/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 CURTIS GUY,                                         Case No.: 2:11-cv-01809-APG-NJK

 4                            Petitioner,              ORDER GRANTING MOTION FOR
                                                       EXTENSION OF TIME
 5 v.
                                                       (ECF No. 113)
 6 WILLIAM GITTERE, et al.,

 7                            Respondents.

 8         The respondents filed a motion to dismiss on November 4, 2019. ECF No. 105.

 9 Petitioner Curtis Guy filed an opposition to that motion on April 3, 2020. ECF No. 111. The

10 respondents’ reply was due on May 4, 2020. See Order entered November 26, 2018 (ECF No.

11 85) (30 days for reply). The respondents moved for a 45-day extension of time, to June 18,

12 2020, for their reply. ECF No. 113. The respondents’ counsel states that the extension of time is

13 necessary because of her obligations in other cases and because of delays caused by the COVID-

14 19 pandemic. Guy does not oppose the extension of time. The motion is made in good faith and

15 not solely for the purpose of delay, and there is good cause for the extension of time.

16         I THEREFORE ORDER that the respondents’ Motion for Enlargement of Time (ECF

17 No. 113) is GRANTED. The respondents will have until June 18, 2020 to file a reply in support

18 of their motion to dismiss. In all other respects, the schedule for further proceedings set forth in

19 the November 26, 2018 order (ECF No. 85) remain in effect.

20         Dated: May 5, 2020.

21
                                                          ________________________________
22                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
23
